                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
            Plaintiff,                             )
                                                   )
 v.                                                ) No. 4:20-CR-00677 SRC NAB
                                                   )
 DEMARKO SMITH,                                    ) FILED UNDER SEAL
                                                   )
            Defendant.                             )
                                                   )


                             UNITED STATES OF AMERICA'S
                            MOTION TO DISMISS INDICTMENT

       The United States of America states as follows in support of its motion to dismiss the

indictment in this matter against defendant Demarko Smith:

       1.       On October 21, 2020, the federal grand jury returned a one-count indictment against

Demarko Smith in the above-referenced matter.

       2.       The United States respectfully requests that this Court dismiss the indictment

against Demarko Smith in this matter (case number 4:20-CR-00677 SRC NAB) without prejudice.


                                                     Respectfully submitted,

                                                     JEFFREY B. JENSEN
                                                     United States Attorney

                                                     /s/ Daniel E. James
                                                     DANIEL E. JAMES, #53370(MO)
                                                     Special Assistant United States Attorney
                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )
                                                    )
           Plaintiff,                               )
                                                    )
 v.                                                 ) 4:20-CR-00677 SRC NAB
                                                    )
 DEMARKO SMITH,                                     ) FILED UNDER SEAL
                                                    )
          Defendant.                                )
                                                    )

                                   ORDER FOR DISMISSAL

       Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure and by leave of this

Court endorsed hereon, the United States of America, via the United States Attorney for the

Eastern District of Missouri, hereby dismisses the indictment filed against the above-named

defendant without prejudice.



                                                      Respectfully submitted,

                                                      JEFFREY B. JENSEN
                                                      United States Attorney

                                                      /s/ Daniel E. James
                                                      DANIEL E. JAMES, #53370(MO)
                                                      Special Assistant United States Attorney



Leave of Court is granted for the filing of the foregoing dismissal.


                                                      ___________________________________
                                                      UNITED STATES DISTRICT JUDGE


Dated: This _____ day of November, 2020
                                CERTIFICATE OF SERVICE

I hereby certify that on November 20, 2020, the foregoing was filed electronically with the Clerk
of the Court to be served by operation of the Court’s electronic filing system upon all counsel of
record.


                                                    BY: /s/ Daniel James
                                                    DANIEL E. JAMES, #53370(MO)
                                                    Special Assistant United States Attorney
